Title: 1774. Monday March 7.
From: Adams, John
To: 


       This Morning brought us News from S. Carolina of the Destruction of the Tea there, and from England of a Duel between Mr. Temple and Mr. Whately, and Mr. Franklins explicit Declaration, that he alone sent the Governors Letters to Boston and that both Temple and Whately were ignorant and innocent of it—and that 3 Regiments are ordered to Boston and N. York, that the Judges opinions are required, and the Board of Trade in Motion, and great Things are to be laid before Parliament &c. &c. Twenty Eight Chests of Tea arrived Yesterday, which are to make an Infusion in Water, at 7 o Clock this Evening.
       This Evening there has been an Exhibition in Kingstreet of the Portraits of the soldiers and the Massacre—and of H——n and C. J. Oliver, in the Horrors—reminded of the Fate of Empson and Dudley, whose Trunks were exposed with their Heads off, and the Blood fresh streaming after the Ax.
      